DETAILED ACTION
This Action is in consideration of the Applicant’s response on June 15, 2022.  Claims 2, 17, and 26 are amended by the Applicant.  Claims 1 – 26, where Claims 1, 9, and 20 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
	Applicant’s arguments filed June 15, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1 and 20, Mavinakayanahalli does not disclose or suggest “comparing the metadata associated with first process event with statistical metadata associated with a previous version of the application using the process information; detecting that the first process event is associated with a valid upgrade of the application based on the comparison; and notifying an application in-guest unit running on the first application host that the first process even is associated with the valid upgrade based on the detection.”
b)	Regarding Claim 9, the combination of Mavinakayanahalli and Collision do not disclose or suggest “comparing the metadata associated with first process event with statistical metadata associated with a previous version of the application using the process information; detecting that the first process event is associated with a valid upgrade of the application based on the comparison; and notifying an application in-guest unit running on the first application host that the first process even is associated with the valid upgrade based on the detection.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant starts their remarks by quoting cited portions of the prior art [See Remarks, Pgs. 10-12].  The Applicant then argues that hotpatching applications is different than detecting updates in data centers [See Remarks, Pg. 12, 5th Para.].  The Applicant’s contention appears to be that updating selected portions of running instances of software is different from detecting an upgrade associated with an application in a data center, where “upgrades are detected so that deviations associated with the upgraded application are not considered as misbehavior” [See Remarks, Pg. 13, 4th Para.].  There appears to be no other arguments presented.
	The Office reminds the Applicant that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].  See MPEP 2111.  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPTQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., application upgrades are detected so that the deviations associated with the upgraded application are not considered as misbehavior) are not recited in the rejected claim(s).  Nothing within the claims indicate the detecting of deviation or of any evaluation of deviations as misbehaving software.  The claims are not distinguishable from the interpretation that certain portion of an application are updated based selection criteria during execution.  The mapping of the prior art to the claim limitations are presented in the rejection below.   
	Furthermore, updates to portions of applications that are Software as a Service hosted on a cloud computing environment is analogous to providing updates to an application running in a data center [See Mavinakayanahalli, Para. 0030].  The claimed data center is not specified as to location or ownership.  A cloud computing environment is a data center.  Without additional clarification to the claim limitations, the claims are not distinguishable over the cited art.
2.	With regards to b), the Applicant relies on the same arguments are presented for section a) [See Remarks, Pg. 14-15].  The Office reiterates the rebutted above from Claims 1 and 20.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 7 and 20 – 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2016/0196135 (hereinafter “Mavinakayanahalli”).
3.	Regarding Claims 1 and 20, Mavinakayanahalli discloses of a non-transitory machine-readable storage medium encoded with instructions that, when executed by a processor of a computing system [Figs. 1 and 6 – 10; Para. 0062, 0070-71], cause the processor to: 
receive process information and corresponding metadata associated with a process event of an application [Figs. 1, 5, and 7; Para. 0026-27, 0080; new hotpatch comprising the update and selection criteria for the update is received for an application], wherein the application is to run on an application host in a data center [Para. 0030; running instance of software may be Software as a Service hosted on a cloud computing environment]; 
determine whether the process event is associated with a valid upgrade of the application by looking up an availability of the process event in a process upgrade repository [Figs. 5, 8, and 10; Para. 0057, 0059, 0082, 0087; determining if the address passed from the debug register is for a function that is hotpatched]; and 
when the process event is not available in the process upgrade repository [Figs. 1, 7, and 8; Para. 0026, 0057-59, 0080; when new hotpatch received and applied; e.g., new upgrade triggers hotpatching of a particular function with an updated version]: 
compare the metadata associated with the process event with statistical metadata associated with a previous version of the application stored in the process upgrade repository [Figs. 5, 7, and 9; Para. 0027, 0033-35, 0080, 0085; various static attributes and dynamic attributes included in the selection criteria, such as process name, process ID, etc.; after hotpatch of the update, receiving the address of the existing version of the function; address set in the debug register as a function that is hotpatched]; 
detect that the process event is associated with the valid upgrade of the application based on the comparison [Figs. 5, 9, and 10; Para. 0057, 0059, 0082, 0087; determining that the address passed from the debug register is for a function that is hotpatched]; and 
notify an application in-guest unit running on the application host that the process event is associated with the valid upgrade based on the detection [Figs. 7 and 10, Para. 0087; return control to the processor with the new address for the updated version of the function]. 
4.	Regarding Claim 2, Mavinakayanahalli discloses the limitations of Claim 1 above.  Mavinakayanahalli further discloses of correlating, by the application in-guest unit, behaviors corresponding to the first process event with behaviors corresponding to the previous version of the application [Fig. 9; Para. 0084-85; address of existing version of the function], wherein the behaviors comprise at least one of network connections, system calls, and system files associated with the first process event [Fig. 9; Para. 0084-85; software request to execute a first instruction of the function (e.g., system call)].
5. 	Regarding Claim 3, Mavinakayanahalli discloses the limitations of Claim 1 above.  Mavinakayanahalli further discloses that the first application host is one of a physical server [Fig. 6; Para. 0030, 0062; running instance of software may be Software as a Service hosted on a cloud computing environment server], a virtual machine, and a container. 
6.	Regarding Claim 4, Mavinakayanahalli discloses the limitations of Claim 1 above.  Mavinakayanahalli further discloses that the metadata comprises at least one of process binary hash information, process binary signing information, and process publisher information [Para. 0034; e.g., process name, process ID, process group ID].
7. 	Regarding Claims 5 and 23, Mavinakayanahalli discloses the limitations of Claims 1 and 20 above.  Mavinakayanahalli further discloses of:
detecting that the first process event is not associated with the valid upgrade of the application based on the comparison [Fig. 10; Para. 0087; determine if attributes of the process requesting the function match the selection criteria for hotpatch]; and
 notifying the application in-guest unit running on the first application host that the first process event is not associated with the valid upgrade based on the detection [Fig. 10; Para. 0087, if no match, return address of existing version passed].
8. 	Regarding Claims 6 and 22, Mavinakayanahalli discloses the limitations of Claims 1 and 20 above.  Mavinakayanahalli further discloses that comparing the metadata associated with the first process event with the statistical metadata associated with the previous version of the application comprises:
determining a process corresponding to the process information associated with the first process event from a process upgrade repository [Fig. 9; Para. 0085; detect a request to execute a first instruction of a function at the address of the existing version of the function];
retrieving the statistical metadata associated with the previous version of the application from the process upgrade repository based on the determined process [Fig. 9; Para. 0085; detect a request to execute a first instruction of a function at the address of the existing version of the function debug register set with the address of the existing version and set in execute mode]; and
comparing the metadata associated with the first process event with the retrieved statistical metadata [Fig. 9; Para. 0085; detect a request to execute a first instruction of a function at the address of the existing version of the function].
9. 	Regarding Claims 7 and 24, Mavinakayanahalli discloses the limitations of Claims 6 and 20 above.  Mavinakayanahalli further discloses of:
updating the process upgrade repository with an updated version of the application upon detecting that the first process event is associated with the valid upgrade of the application [Fig. 8; Para. 0083; add new value pair of addresses to hotpatch list].
10.	Regarding Claim 21, Mavinakayanahalli discloses the limitations of Claim 20 above.  Mavinakayanahalli further discloses of notify[ing] the application in-guest unit running on the application host that the process event is associated with the valid upgrade when the process event is available in the process upgrade repository [Fig. 7 and 10; Para. 0087; attributes of the process match the selection criteria for the hotpatch, also address of updated version of the function in hotpatch list; return control to the processor with the new address for the updated version of the function].
11.	Regarding Claim 25, Mavinakayanahalli discloses the limitations of Claim 20 above.  Mavinakayanahalli further discloses of:
receiv[ing] upgrade catalogues corresponding to an updated version of the application [Figs. 1 and 5; Para. 0023, 0026-27; one or more updates included in the hotpatch for a running instance of sfotware];
pars[ing] process information and corresponding metadata of a process associated with the updated version of the application from the upgrade catalogues [Figs. 2, 7, and 8; Para. 0034-35, 0038; determining various selection criteria, such as process identifiers and other attributes]; and
updat[ing] the process upgrade repository with the parsed process information and the corresponding metadata as the updated version of the application [Figs. 7 and 8; Para. 0083; add pair of address values of the existing version and the updated version of the function to the hotpatch list].
12.	Regarding Claim 26, Mavinakayanahalli discloses the limitations of Claim 20 above.  Mavinakayanahalli further discloses of:
retriev[ing] one or more process events associated with a valid upgrade of the application from the application host [Figs. 5 and 8; Para. 0057-59, 0083; determine address of existing version of a function updated by the hotpatch and a new address of an updated version of the function]; and
updat[ing] the process upgrade repository with process information and metadata associated with the retrieved one or more process events associated with the valid upgrade of the application [Figs. 5 and 8; Para. 0057-59, 0083; set debug register and add address values of the existing version and the updated version of the function to the hotpatch list].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mavinakayanahalli, in view of PGPub. 2011/0265077 (hereinafter “Collision”).
13.	Regarding Claim 8, Mavinakayanahalli discloses the limitations of Claim 7 above.  Mavinakayanahalli further discloses of:
receiving process information and corresponding metadata associated with a second process event of the application running on a 
looking-up the process upgrade repository to detect that the second process event is associated with the updated version of the application [Fig. 9; Para. 0085; detect a request to execute a first instruction of a function at the address of the existing version of the function debug register set with the address of the existing version and set in execute mode]; and
notifying an application in-guest unit running on the 
Mavinakayanahalli further discloses that the software may represent Software as a Service delivered by a hosted service in a cloud computing environment [Para. 0030]  While the Office opines that a cloud computing environment comprises a plurality of hosts, Collision is used to describe a cloud computing environment.
Collision discloses a system and method updating of web applications within a cloud computing environment [Abstract].  Collison further discloses that the application execution space of a cloud computing environment comprises a plurality of web application hosts, such as containers or virtual machines, that each can run instances of the application [Figs. 1 and 5; Para. 0012-13, 0017-18, 0028; applicant can be re-deployed on a different or many application hosts for, as an example, load balancing purposes].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Collision with Mavinakayanahalli since both system utilize cloud computing environment to host applications.  The combination would enable the Mavinakayanahalli system to deploy applications on a plurality of application hosts that are common within a cloud computing environment.  The motivation to do so is to utilize known and established infrastructure environment to implement applications for deployment in existing infrastructure for scalability and cost-efficiency (obvious to one skilled in the art).
14.	Regarding Claim 9, Mavinakayanahalli discloses a system [Figs. 1 and 6; Para. 0062, 0070-71] comprising:
a 
an application in-guest unit running on 

receive process information and corresponding metadata associated with a first process event from the application in-guest unit running on a first application host of the plurality of application hosts [Figs. 1, 5, and 7; Para. 0026-27, 0080; new hotpatch comprising the update and selection criteria for the update is received for an application]; 
compare the metadata associated with the first process event with statistical metadata associated with a previous version of the application [Figs. 5, 7, and 9; Para. 0027, 0033-35, 0080, 0085; various static attributes and dynamic attributes included in the selection criteria, such as process name, process ID, etc.; after hotpatch of the update, receiving the address of the existing version of the function; address set in the debug register as a function that is hotpatched]; 
detect that the first process event is associated with a valid upgrade of the application based on the comparison [Figs. 5, 9, and 10; Para. 0057, 0059, 0082, 0087; determining that the address passed from the debug register is for a function that is hotpatched]; and 
notify the application in-guest unit running on the first application host that the first process event is associated with the valid upgrade based on the detection [Figs. 7 and 10, Para. 0087; return control to the processor with the new address for the updated version of the function].
Mavinakayanahalli further discloses that the software may represent Software as a Service delivered by a hosted service in a cloud computing environment [Para. 0030]  While the Office opines that a cloud computing environment comprises a plurality of hosts, Collision is used to describe a cloud computing environment.  Mavinakayanahalli, however, does not specifically disclose of a management node communicatively coupled to the plurality of application hosts via a network, wherein the management node comprises an application update detection unit to perform the functions of Mavinakayanahalli hotpatch controller.
Collision discloses a system and method updating of web applications within a cloud computing environment [Abstract].  Collison further discloses that the application execution space of a cloud computing environment comprises a plurality of web application hosts, such as containers or virtual machines, that each can run instances of the application [Figs. 1 and 5; Para. 0012-13, 0017-18, 0028; applicant can be re-deployed on a different or many application hosts for, as an example, load balancing purposes. It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Collision with Mavinakayanahalli since both systems utilize cloud computing environment to host applications.  The combination would enable the Mavinakayanahalli system to deploy applications on a plurality of application hosts that are common within a cloud computing environment.  The motivation to do so is to utilize known and established infrastructure environment to implement applications for deployment in existing infrastructure for scalability and cost-efficiency (obvious to one skilled in the art).
Collision further discloses of a cloud controller that deploys application packages on the application hosts and can communicate with other component via network protocols (a management node communicatively coupled to the plurality of application hosts via a network) [Para. 0014, 0017].  Collision additionally discloses that cloud controller receives updates and determines which particular files are needed for a particular application update (the management node comprises an application update detection unit) [Fig. 4B, Para. 0023-24].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Collision with Mavinakayanahalli since both systems apply incremental updates to an existing application file.  The combination would enable the Mavinakayanahalli system to scale the hotpatching and/or updating of applications to all application hosts running within the cloud computing environment.  The motivation to do so is to minimize the amount of data transmitted between the developer and the cloud computing environment (obvious to one skilled in the art).
15.	Regarding Claim 10, Mavinakayanahalli, in view of Collision, discloses the limitations of Claim 9 above.  Mavinakayanahalli further discloses of:
detect[ing] that the first process event is not associated with the valid upgrade of the application based on the comparison [Fig. 10; Para. 0087; determine if attributes of the process requesting the function match the selection criteria for hotpatch]; and 
notify[ing] the application in-guest unit running on the first application host that the first process event is not associated with the valid upgrade based on the detection [Fig. 10; Para. 0087, if no match, return address of existing version passed].
16.	Regarding Claim 11, Mavinakayanahalli, in view of Collision, discloses the limitations of Claim 10 above.  Mavinakayanahalli further discloses that the application in-guest unit is to: 
permit execution behaviors of the first process event upon receiving the notification that the first process event is associated with the valid upgrade of the application, wherein permitting execution behavior comprises correlating behaviors corresponding to the first process event with behaviors corresponding to the previous version of the application [Figs. 5 and 10; Para. 0054-56, 0087; allow updated version of function when the process requesting access to the function meets selection criteria for the updated function]; and 
exclude execution behaviors of the first process event upon receiving the notification that the first process event is not associated with the valid upgrade of the application [Figs. 5 and 10; Para. 0054-56, 0087; deny access to updated version of function when the process requesting access to the function does not meet selection criteria], wherein the behaviors comprise at least one of network connections, system calls, and system files associated with the first process event [Fig. 9; Para. 0084-85; software request to execute a first instruction of the function (e.g., system call)].
17.	Regarding Claim 12, Mavinakayanahalli, in view of Collision, discloses the limitations of Claim 9 above.  Mavinakayanahalli further discloses that the first application host is one of a physical server, a virtual machine, and a container [].
18.	Regarding Claim 13, Mavinakayanahalli, in view of Collision, discloses the limitations of Claim 9 above.  Mavinakayanahalli further discloses that the application in-guest unit is to:
capture the process information and the corresponding metadata associated with the first process event [Figs. 5, 7, and 9; Para. 0027, 0033-35, 0080, 0085; various static attributes and dynamic attributes included in the selection criteria, such as process name, process ID, etc.; after hotpatch of the update, receiving the address of the existing version of the function; address set in the debug register as a function that is hotpatched]; and
transmit the captured process information and the corresponding metadata to the application update detection unit when the first process event is occurred for a first time [Fig. 8; Para. 0083; set debug register and add address values of the existing version and the updated version of the function to the hotpatch list].
19.	Regarding Claim 14, Mavinakayanahalli, in view of Collision, discloses the limitations of Claim 9 above.  Collision further discloses that the management node is communicatively coupled to a process upgrade repository to store statistical process information and corresponding metadata associated with the plurality of applications [Fig. 4A; Para. 0023; cloud controller maintain its own table of fingerprint entries for hash value/file size pairs as cloud controller fingerprint file].
20.	Regarding Claim 15, Mavinakayanahalli, in view of Collision, discloses the limitations of Claim 14 above.  Mavinakayanahalli further discloses that the application update detection unit is to:
determine a process corresponding to the process information associated with the first process event from the process upgrade repository [Fig. 9; Para. 0085; detect a request to execute a first instruction of a function at the address of the existing version of the function];
retrieve the statistical metadata associated with the previous version of the application from the process upgrade repository based on the determined process [Fig. 9; Para. 0085; detect a request to execute a first instruction of a function at the address of the existing version of the function debug register set with the address of the existing version and set in execute mode]; and
compare the metadata associated with the first process event with the retrieved statistical metadata [Fig. 9; Para. 0085; detect a request to execute a first instruction of a function at the address of the existing version of the function].
21.	Regarding Claim 16, Mavinakayanahalli, in view of Collision, discloses the limitations of Claim 14 above.  Collision further discloses that the management node comprises a process updating unit to update the process upgrade repository with an updated version of the application when the application update detection unit detects that the first process event is associated with the valid upgrade of the application [Fig. 4A, 4B; Para. 0023-24; cloud controller maintain its own table of fingerprint entries for hash value/file size pairs as cloud controller fingerprint file and updates the cloud controller fingerprint file based on updates received from developer].
22.	Regarding Claim 17, Mavinakayanahalli, in view of Collision, discloses the limitations of Claim 16 above.  Collision further discloses that the process updating unit is to:
receive upgrade catalogues corresponding to the updated version of the application [Fig. 4A, 4B; Para. 0023-24; cloud controller receives updates to the web application package fingerprint file];
parse process information and corresponding metadata of a process associated with the updated version of the application from the upgrade catalogues [Fig. 4A, 4B; Para. 0023-24; cloud controller determines in any entries in the web application fingerprint file are missing from the entries of cloud controller fingerprint file]; and
update the process upgrade repository with the parsed process information and the corresponding metadata as the updated version of the application [Fig. 4A, 4B; Para. 0023-24; once the missing files are sent to the cloud controller, the cloud storage fingerprint file is updated].
23.	Regarding Claim 18, Mavinakayanahalli, in view of Collision, discloses the limitations of Claim 17 above.  Mavinakayanahalli further discloses that the process updating unit is to: 
retrieve one or more process events associated with a valid upgrade of the application from the plurality of application hosts [Figs. 5 and 8; Para. 0057-59, 0083; determine address of existing version of a function updated by the hotpatch and a new address of an updated version of the function]; and 
update the process upgrade repository with process information and metadata associated with the retrieved one or more process events associated with the valid upgrade of the application [Figs. 5 and 8; Para. 0057-59, 0083; set debug register and add address values of the existing version and the updated version of the function to the hotpatch list].
24.	Regarding Claim 19, Mavinakayanahalli, in view of Collision, discloses the limitations of Claim 18 above.  The combination of Mavinakayanahalli and Collision further discloses that the application update detection unit is to: 
receive process information and corresponding metadata associated with a second process event of the application running on a second application host [Mavinakayanahalli, Figs. 1, 5, and 7; Para. 0026-27, 0080; new hotpatch comprising the update and selection criteria for the update is received for an application; Collision, Figs. 1 and 5; Para. 0012-13, 0017-18, 0028; second application host]; 
look-up the process upgrade repository to detect that the second process event is associated with the updated version of the application [Mavinakayanahalli, Figs. 5, 7, and 9; Para. 0027, 0033-35, 0080, 0085; various static attributes and dynamic attributes included in the selection criteria, such as process name, process ID, etc.; after hotpatch of the update, receiving the address of the existing version of the function; address set in the debug register as a function that is hotpatched]; and 
notify an application in-guest unit running on the second application host that the second process event is associated with the valid upgrade based on the detection [Mavinakayanahalli, Figs. 7 and 10, Para. 0087; return control to the processor with the new address for the updated version of the function; Collision, Figs. 1 and 5; Para. 0012-13, 0017-18, 0028; second application host].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496